DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-13, 15-17, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “at least a portion of the second end of the cannula surrounds at least a portion of the needle”. While the specification as originally filed teaches a hub 126 disposed at the second end 108 of the cannula 100, and that “The hub 126 may surround a needle or other connector used to connect the cannula 100 with a reservoir such that the cannula 100 and the reservoir are in fluid communication with each other (e.g., by having the needle pierce a rubber septum or the like)” (paragraph [0344]), the speciation as originally fled does not expressly set forth that the second end 108 of the cannula surrounds at least a portion of the needle. One skilled in the art would recognize that needles for piercing a septum to establish fluid flow are not necessarily long and do not necessarily have to be long enough to extend through the entire length of the hub into the cannula. Furthermore the 
Claims 2, 4-12, and 21 are rejected as they depend from rejected claim 1.
Claim 13 has been amended to recite “a fluid conduit” in line 8 and also to add language to lines 9-10 which now recite: “a hub distinct from the reservoir and surrounding at least a portion of the first needle, wherein the hub is coupled to the fluid conduit”. The applicant has stated in their Remarks that “Support for the amendment to claim 13 is found at least at, for example, para. [0034] (“a needle or other connector used to connect the cannula 100 with a reservoir such that the cannula 100 and the reservoir are in fluid communication with each other (e.g., by having the needle pierce a rubber septum or the like)”) and Fig. 2 and 3 (e.g., element “108” in Figs. 2 and 3 is a non-limiting example of the “fluid conduit” recited in claim 13)”. However the specification only ever referred to 108 as “second end 108 of the blunt cannula 100” ([0032]) and not as a fluid conduit. Furthermore claim 13 already requires a delivery member, described in at least lines 11-16 of the claim, which has a wall that defines a passage between a first end and a second end of the delivery member. Based on the instant disclosure, one can determine that this claimed delivery member corresponds to the blunt cannula 100 (or alternatively a rigid needle) described in the specification (see at least [0032] which recites “a blunt cannula 100 having a cylindrical wall 102 that defines an axial passage 104 best seen in Fig. 5. The axial passage 104 extends between a first end 106 and a second end 108 of the blunt cannula 100”). Additionally claim 13 already requires “a first needle” and “a septum, wherein the first needle is configured to pierce the septum to facilitate fluid communication between the reservoir and the delivery member”. This first needle is believed to correspond to the “needle or other connector used to connect the cannula 100 with a reservoir” noted by the applicant in paragraph [0034]. The wording of “a fluid conduit” was never used in the specification (or previous set of claims), and there does not appear to be a part shown/described in the specification as originally filed that corresponds to a fluid conduit that is separate from the delivery member/cannula and the needle already required by the claim. Therefore it can be said that the specification does not provide a fluid conduit” and “a hub distinct from the reservoir and surrounding at least a portion of the first needle, wherein the hub is coupled to the fluid conduit” in combination with the rest of the limitations of claim 13. This claim 13 is considered as containing new matter.
Claims 15-17, 20, 22-24 are rejected as they depend from rejected claim 13.
New claim 22 requires “wherein the hub surrounds the at least a portion of the first needle prior to the first needle piercing the septum”. While the specification as originally filed did teach “The hub 126 may surround a needle or other connector used to connect the cannula 100 with a reservoir such that the cannula 100 and the reservoir are in fluid communication with each other (e.g., by having the needle pierce a rubber septum or the like)”, the specification was not specific to the hub surrounding the at least a portion of the first needle prior to the first needle piercing the septum. I.e. the original disclosure is not specific to any time period for when the hub surrounds the at least a portion of the first needle. Further, there is no implied or inherent disclosure that would allow one skilled in the art to reasonably conclude that the hub surrounds the at least a portion of the first needle prior to the first needle piercing the septum. One skilled in the art would reasonably conclude that there could be additional time periods as to when the hub surrounds the at least a portion of the first needle – for example the septum could be located in an end of the hub such that the first needle enters/pierces the septum prior to or simultaneously with first needle being surrounded with the hub.  Inherency may not be established by probabilities or possibilities, and the mere fact that a certain thing may result from a given set of circumstances is not sufficient to establish written description support based on inherent disclosure (see MPEP 2163.07(a)).  Thus, the recitation “wherein the hub surrounds the at least a portion of the first needle prior to the first needle piercing the septum” is new matter.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15-17, 20 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 As to claim 13, the amendments have created a lack of clarity as to what the difference is, if any, between the claimed “a fluid conduit” in line 8 and “a delivery member” in 11, “a passage” in line 11, and/or “a second end of the delivery member” in lines 11-12. The applicant states that “Support for the amendment to claim 13 is found at least at, for example, para. [0034] (“a needle or other connector used to connect the cannula 100 with a reservoir such that the cannula 100 and the reservoir are in fluid communication with each other (e.g., by having the needle pierce a rubber septum or the like)”) and Fig. 2 and 3 (e.g., element “108” in Figs. 2 and 3 is a non-limiting example of the “fluid conduit” recited in claim 13)”. Thus, it appears applicant is trying to say that the fluid conduit corresponds to second end 108 of the delivery member 100 shown in at least Figs. 2-3 (no other examples for a fluid conduit were given and the specification does not make clear what any other examples might be present). However based on the instant disclosure, one can determine that the claimed delivery member corresponds to the blunt cannula 100 (or alternatively a rigid needle) described in the specification (see at least [0032] which recites “a blunt cannula 100 having a cylindrical wall 102 that defines an axial passage 104 best seen in Fig. 5. The axial passage 104 extends between a first end 106 and a second end 108 of the blunt cannula 100”). Thus, it appears that the language added to claim 13 referring to “a fluid conduit” conflicts with language that was already in the claim in that the claim is using different words to describe the same part. It is requested that the applicant clarify what difference there is, between the claimed fluid conduit and the claimed delivery member (and/or passage and second end thereof).
Claims 15-17, 20, 22-24 are rejected as they depend from rejected claim 13. The examiner notes that each of new claims 23 and 24 also refer to “the fluid conduit”. Claims 23 and 24 are thus unclear for the same reasons noted above with regard to claim 13.

Response to Arguments
Applicant’s Remarks submitted 11/2/21 have been considered.
II. Allowability of New Claim 25”, the examiner agrees with the Remarks and claim 25 is considered allowable for the reasons stated below.
With regard to the Remarks under the heading “III. Response to Claim Objection”, the previous rejection is withdrawn due to the cancellation of claim 3.
With regard to the Remarks under the heading “IV. Response to ‘Claim Interpretation Section in Office Action”, while not agreeing with all of the applicant’s statements, the noted limitations will no longer be interpreted under 35 U.S.C. 112(f) as the prior art of record provides evidence that the term is an art-recognized structure to perform the claimed function (see Flaherty et al. (US 2005/0203461), cited in previous action).
	With regard to the Remarks under the heading “V. Response to Rejection under 35 USC § 103(a)”, the examiner agrees that the amendments to the claims have overcome the previous prior art rejections, however the amendments have also resulted in new rejections under 35 USC § 112 as noted above.

Allowable Subject Matter
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As the applicant states, claim 25 is an independent claim including the subject matter of previous claims 1, 2 and 3. It was noted in the previous office action (8/9/21 Non-Final rejection) that there was no combination of prior art found that made obvious the combination of previous claim 3 in combination with previous claims 1 and 2. Thus the instant claim 25 is considered allowable.
The examiner notes that no prior art rejections are being given for any of claims 1, 2, 4-13, 15-17, or 20-24 at this time, however these claims are not considered allowable due to the rejections under 35 USC § 112 noted above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783